R-38            .
                                                                   .   2’




                   February 7,    1947


Hon. Robert Goading      Opinion x0. v-38
County Attorney
P.edRivar County         Re:     Whether or not It is
Cltirksville,Texas               legal for tine Comls-
                                 slot~ers'Court of Red
                                 River County to appoint
                                 a stenographer clerk for
                                 the County Attorney who
Dear Sir:                        is not a licensed lawyer
          We'are in'receipt of your letter dated January
9, 1947, in which you requested,an opinion of this De-
psrtment on the above.captioned matter. We quote the
first paragraph of your letter whioh Is as Sollows:~
           ~"AsCounty Attorney of Red River
      County, Texas, having a population of
      29,769 by"the Federal Census of 1940;     :
      thus.throwing the County Into brackets. ~: :      ,,~.
      of 25,001 and to 37,500, I desire to
      know whether or not the appointment and
      conflmation by the .Commissi.oners'!Court
      of a stenographer clerk for the County..~
      Attorney, who Ls not a licensed lawyer,-~~
      is legal.'!~.
          We find.no statutory or constitutional pro- '
vision for the Commissioners' Court of any county of
this State~to appoint a stenographer clerk. Therefore,~~
it is the opinion of this Department that there can be
no such'appolntment.
          We 'Sal1.t.o
                     find any provision in the Constitu-
tion or the statutes for the appointment of a stenographer
for-the County.Attorney save and except that set out In
Article Qla, Revised Statutes, which Is as follows:
            "Sec. 1. That in e-ngc.ountghaving a
       poDulatlon ofmore than 100,000 and less
       than 150,000, and containing a city of more
       than 75,000 population, according to the
       Enited States Census for the year 1920, the
       County Attorney is hereby authorized to ap-
     Honorable Robert Goodlng - Page 2


         point two Assistant County Attorneys,
         each having the qualifications required
         of County Attorneys, one of whom shall
         receive a salary of $3000.00 per annuffi,
         and one of whom shall receive a salary
         of $2400.00 per annum. The said County
         Attorney is also hereby authorized to
         appoint one,stenographer at a salary not
         to exceed $1800.00 per annum. The.salarles
         of the Assistants and stenographer above
         provided for shall be paid monthly by the
         county in which such appointments are made.


             Red'River County does not come wlthin that       1
  cparticular population bracket as above set out. There-     :
   fore, It is the opinion of this Department that there      i
.. can be no appointment of a stenographer for thenCounty
   Attorney of said County.                                   E
                                                              i
              Article 3902 reads in part 8s follows:
                                                              i
               "Whenever any dFstriot, county or pre-         k
         clnct officer shall require the services of          f.
         deputies,.assistants or c1erks.W the per-
         formance of his duties he shall apply to the         t
         County Commissioners' Court of his county for
         authority to appoint~such deputies, assistants       1,
          or clerks, stating by sworn 8pplicatlon the
 i       number needed.,the position to be filled and         1:
         the amount to be paid. Said application shall
         be accompanied by a-statement showing the pro-
         bable receipts fromfees', commlssions'and com-       .F.
         pensation to be collected by said office during      B
                                                              I
          the fiscal year and the probable disbursements.     :
                                                              X~
         which shall include all sslaries and expenses        5
        I of said office; and said court shall make its
          order authorizing the appointment of such depu-     !
                                                              :
          ties, assistants and clerks and fix the compensa-
          tion to be paid them within the limitations here-   f
        ..inprescribed and determine the number to be ap-     'i'
          pointed as in the discretion of said court may.
          be proper; provided that in no case shall the
          Commissioners~ Court or any member thereof at- '~
          tempt to influence the appointment of any person
          as deputy, assistent or clerk in any ofSic.e. Up-
          on the entry of such order the officers applying
          for such assistants, deputies or clerks shall be
                                                                 .,~
                                                            i-         .:

Ronorable Robert Gooding - Page 3


    authorized to appoint them; provided that
    said compensation shall not exceed the
    maximum amount hereinafter set out. * * *"
          In our opinion No. O-1874, th$s Department
hsld,that the County Attorney of Liberty County, Texas,
upon compliance with the provisiors as set out in Arti-
cle 3902, a clerk might be appointed for such County
p.ttorneyand that it was withln the discretion of the
commissioners' Courtto determine whether or not the ,~
duties to be performed by the person employed constitute
t:neduty of a clerk. .The statutes do not prescribe the
qualifications of a clerk for county officers. A per-
aon having tb.equalifications of a stenographer is not
for that reason disqualified from holding the position
of clerk in the office of the County Attorney
                                        .     or any
other countyoffice. Therefore, there 1s no'legal ob-
jtictionto the County Attorney appointing such a person
to the position of clerk in his office.
         'We know of no statutory or constftutional~pro-
vision for the clerk of a county attorney to be a li-
~censedlawyer.. The duties imposea upon,the clerk are
wholly different from those imposed upon an Assistant~
County Attorney. Therefore, it is the opinion of this
Department that a clerk of a county attorney is not re-
quired to be a licensed lawyer under the laws of this
State.
          Sections 2 and.9 of Article,3902, V.A.C.S.,
are applicable to RedRiver County and govern the amount
of compensation which may be paid to said clerk of the
County Attorney.


          There is no statutory or'constitutional
    .provision specifically authorizing any county
     officer toappo$nta    "stenographer cle~rk."
     Likewise, there is no authority for the County
     Attorney of Red River County to appoint a steno-
     grapher as such. He has thenauthority to appoint,
     with the consent of~the Con!?!issioners'Court of
     his aounty, .a clerk~who may have the qualifioations
Eonorable Robert Gooding - Page 4


      OT a stenb rapher. iArt. 3902, V.A.C.S.;Opinion
      No. O-18747 . Such a clerk is 'not required to be
      a licensed lawyer;
                                         Yours very truly
                                     ATTORXEY GEKERAL OF TEXAS




                                              Assistant


                                     A?PROVED FEB. 7, 1947

                                  ..' 2z.L/      tYi?a?d     ..

BA:djm:lh              ..    'i

Approved Opinioo.Committee
      By BWB; Chairman
        :




                 ;’   ‘..,




            ‘I